Citation Nr: 0406767	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  98-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the right chest with a history of flaccid paralysis of the 
diaphragm, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for residuals of an injury to the right chest with a history 
of flaccid paralysis of the diaphragm.  The veteran testified 
at a hearing at the RO in March 1998.  He also testified at a 
hearing before the undersigned Veterans Law Judge (VLJ) in 
February 1999.

Previously, this case was before the Board in June 1998, 
April 1999, and July 2003 when it was remanded for additional 
development.  


FINDING OF FACT

The veteran's service-connected residuals of an injury to the 
right chest with a history of flaccid paralysis of the 
diaphragm is manifested by no more than mild symptoms; it is 
not manifested by decreased pulmonary function to the point 
that a higher rating is warranted.


CONCLUSION OF LAW

An increased rating for residuals of an injury to the right 
chest with a history of flaccid paralysis of the diaphragm is 
not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.14, 4.20, 4.97 (Diagnostic Code 6810) (1996); 
38 C.F.R. §§ 4.1, 4.20, 4.27, 4.7, 4.14, 4.97 (Diagnostic 
Codes 6840, 6845) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
In addition, when an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the function affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected residuals of an injury to the 
right chest with a history of flaccid paralysis of the 
diaphragm was rated as 10 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6810 (1996).  Such criteria allowed for 
a maximum 10 percent rating when there was diaphragmatic 
pleurisy, pain in the chest, obliteration of costophrenic 
angles, or tenting of the diaphragm.  38 C.F.R. § 4.97, 
Diagnostic Code 6810 (1996).  

The schedular criteria by which respiratory system disorders 
are rated changed after the veteran filed his claim.  (The 
new criteria have been in effect since October 7, 1996.)  See 
46 Fed. Reg. 46,728 (Sept. 5, 1996) (effective Oct. 7, 1996); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
also notes that the veteran was advised of the changes in the 
pertinent rating criteria in a statement of the case (SOC) 
issued in December 1997.  

Under the provisions of the new rating criteria, the 
veteran's service-connected disability is rated under the 
general rating criteria for restrictive lung disease under 38 
C.F.R. § 4.97, Diagnostic Codes 6840, 6845 (2003).  Under 
this formula, when there is Forced Expiratory Volume at one 
second (FEV-1) less than 40 percent of predicted value, or; 
when the ratio of Forced Expiratory Volume at one second to 
Forced Vital Capacity (FEV-1/FVC) is less than 40 percent, 
or; when the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent predicted, or; when the maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; when the veteran has cor 
pulmonale (right heart failure), or; when the veteran has 
right ventricular hypertrophy, or; when the veteran has 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; when the veteran has episode(s) of 
acute respiratory failure, or; when a veteran requires 
outpatient oxygen therapy, the veteran will be assigned a 100 
percent disability rating.  38 C.F.R. § 4.97, Diagnostic Code 
6845 (2003).  When there is a FEV-1 score of 40 to 55 percent 
predicted, or; when there is a FEV-1/FVC score of 40 to 55 
percent, or; when there is a DLCO (SB) score of 40 to 55 
percent predicted, or; when there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent disability rating is warranted.  Id.  
When there is a FEV-1 score of 56 to 70 percent predicted, 
or; when there is a FEV-1/FVC score of 56 to 70 percent, or; 
when there is a DLCO (SB) score of 56 to 65 percent 
predicted, the disability will be assigned a 30 percent 
rating.  Id.  When there is a FEV-1 of 71 to 80 percent 
predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 
to 80 percent predicted, a 10 percent disability rating is 
assigned.  Id.  The pulmonary function testing is to be 
performed after optimum therapy, that is, after 
bronchodilatation.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 
1996).

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a) (2003).

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 10 
percent for residuals of an injury to the right chest with a 
history of flaccid paralysis of the diaphragm is not 
warranted.  Upon review of the evidence, the Board concludes 
that the currently assigned 10 percent rating adequately 
reflects the severity of the veteran's service-connected 
disability.  The evidence does not support a finding of 
entitlement to a rating higher than 10 percent under the old 
or new rating criteria.  

Historically, the RO granted service connection for residuals 
of an injury to the right chest with a history of flaccid 
paralysis of the diaphragm in August 1967.  His service 
medical records reflect that he had sustained a pneumothorax 
of the right lung, and underwent a thoracotomy.  

Post-service treatment records include private x-rays of the 
chest taken in June 1996, which reveal pleural parenchymal 
scarring at the right base.  

Correspondence from a private physician, Dr. B.K., dated in 
January 1998, indicates that the veteran's pulmonary function 
tests revealed FVC of 2.75, noted to be 60% of normal, FEV-1 
of 1.76, 48% of normal, and FEV-1/FVC of 64% or 81% of 
normal.  Dr. B.K. noted that this information concerned the 
status of the veteran's chronic obstructive pulmonary disease 
(COPD), which the Board notes is not service connected.

A private examination report from M. Urology shows that, in 
June 1998, the veteran had normal effort without intercostals 
retractions, and breath sounds were distant.  He had a well-
healed right thoracotomy scar.  It was noted that the veteran 
had COPD with an FEV-1 of 42% predicted, and that he had been 
a three pack-a-day smoker for 40 years.  An impression of 
COPD/emphysema with severely restricted FEV-1 was also 
provided.

When the veteran was examined by VA in December 1999, x-rays 
of the chest revealed an old fibrous pleural process of the 
right base with obliteration of the right costophrenic angle, 
right hemidiaphragm, and right side of the heart border.  The 
right upper lung field was clear.  The diagnoses were COPD by 
history and examination, with emphysema accounting for the 
most severe symptoms, and "[c]hest injury, right, with old 
fracture, old healed pneumothorax, treated, with residual 
restriction, mild, right chest."  

Pulmonary function testing was also conducted by VA in 
December 1999.  Results for FVC was 69% predicted, FEV-1 was 
50% predicted, and the ratio of FEV-1 to FVC was 58%.  The 
results were interpreted as showing a moderate obstructive 
lung defect.  It was specifically noted, however, that 
additional restrictive lung defect could not be excluded by 
spirometry alone.  The examiner opined that more detailed 
pulmonary function testing may be useful, presumably to aid 
in evaluating any restrictive lung deficits.  

Additionally, when the veteran was seen by VA in December 
1999, it was noted that there were residual x-ray findings in 
the right base, apparently a reference to previous x-ray 
findings made from June to September 1998 when the veteran 
was evaluated for other unrelated medical problems.  
Significantly, those reports indicate that the veteran had 
volume loss in the right chest with associated pleural 
scarring.  A comment was made in one report that this problem 
may have been due to a previous hemothorax or "pyrothorax."  
Also, a September 1998 report shows that the right 
hemidiaphragm was slightly elevated.  Right-sided pleural 
thickening was again noted.  

Findings and comments noted above appear to implicate the 
veteran's service-connected right hemithorax injury with 
pneumothorax.  If so, consideration must be given to whether 
the veteran now experiences symptoms from such problems that 
might warrant an increased rating.  In this regard, a higher 
rating might have been warranted under the old rating 
criteria if the veteran had experienced any restricted 
excursion or restricted lower chest expansion, or pain or 
discomfort on exertion as a result of service-connected 
disability.  38 C.F.R. § 4.97, Diagnostic Code 6818 (1996).  
The examiner's comments in December 1999 about the veteran 
having emphysema and "some obvious motion of the diaphragm" 
had raised questions about the degree to which the veteran 
experienced problems due to service-connected restrictive 
lung problems versus non-service-connected obstructive 
pulmonary disease.  For example, compensating contralateral 
emphysema, or restricted excursions of a certain degree might 
have warranted an increased rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1996).  Because it was not clear what 
the examiner meant by the reference to "some motion" of the 
diaphragm-whether it was limited because of adhesions, etc. 
due to the service-connected injury, or whether it in fact 
moved normally-and because the deficit in pulmonary 
functioning due to a restrictive lung defect apparently could 
not be ascertained without more detailed testing, another 
examination was required so that evidence necessary to rate 
the service-connected disability could be obtained.  

In this regard, in February 2002, the Board requested that 
the veteran be afforded a VA pulmonary examination to clarify 
the degree of disability due solely to service-connected 
residuals of an injury to the right chest with a history of 
flaccid paralysis of the diaphragm ("service-connected 
restrictive lung problems") rather than non-service-
connected lung disease.  The examiner was asked, among other 
things, to identify the degree of pulmonary impairment as 
shown on pulmonary function testing that is attributable 
solely to restrictive lung problems caused by service-
connected disability.  

A VA examination was conducted in March 2003.  The veteran 
did not complain of any cough, sputum, hemoptysis, anorexia, 
extent of dyspnea on exertion, or oxygen treatment other than 
at the time of injury in 1963.  He did report using several 
inhalers.  Physical examination revealed no history or 
findings of pulmonary hypertension or pulmonary embolism.  
The chest was hyperresonant.  There were multiple scars 
across the right lower chest.  Diaphragms moved bilaterally.  
The veteran had a few scattered coarse rales and rhonchi at 
both bases.  He was not on any oxygen therapy.  He reported 
being able to walk about three blocks before experiencing 
shortness of breath.  He had no chest pain.  The assessments 
were COPD, and scarring of the right lung, post-traumatic 
pneumothorax with residuals.  The examiner opined that the 
problems and symptoms suffered by the patient at the present 
time were all the result of the veteran's COPD with a "very, 
very tiny, if at all measurable, component[] due to the 
injury in 1963."

The veteran was also afforded pulmonary functioning test as 
part of the overall examination.  The veteran had a FEV-1 
value of 49%.  The FEV-1/FVC ratio was 78%.  The PFT examiner 
remarked that there was mild obstructive disease confirmed by 
increased residual volume.  

Applying both the former and the revised criteria to problems 
experienced by the veteran, the Board concludes that the 
currently assigned 10 percent evaluation adequately reflects 
the severity of the veteran's service-connected disability.  
The evidence does not support a finding of entitlement to an 
evaluation higher than 10 percent under the old or new rating 
criteria.  Under the old criteria, a 10 percent rating was 
the maximum assigned if the medical evidence showed that 
there was diaphragmatic pleurisy, pain in the chest, 
obliteration of costophrenic angles, or tenting of the 
diaphragm.  38 C.F.R. § 4.97, Diagnostic Code 6810 (1996).  
In the veteran's case, the medical does not show that the 
veteran suffers from any symptoms not already compensated for 
under Diagnostic Code 6810.  Moreover, as noted above, 
according to VA and private physicians, most if not all of 
the veteran's symptoms were due to non-service connected 
disabilities, namely COPD and emphysema.

The Board also finds that the veteran's symptoms associated 
with service-connected residuals of an injury to the right 
chest with a history of flaccid paralysis of the diaphragm do 
not warrant a higher evaluation than 10 percent under the new 
criteria.  The record does not show that service-connected 
disability was ever manifest by measurable decreased 
pulmonary function results.  Indeed, the most recent medical 
opinion makes it clear that the decreased pulmonary function 
results have not been due to service-connected disability, 
but is due to non-serviced COPD.  Specifically, a March 2003 
VA examiner opined that the veteran's problems and symptoms 
were all the result of his COPD with a very, very tiny 
component due to the injury in 1963, which component might be 
so small as not to be measurable.  Reading this examiner's 
opinion in the context of the entire record, including 
private treatment records attributing pulmonary test scores 
to COPD, leads the Board to conclude that decreased pulmonary 
function test results that might otherwise qualify the 
veteran for a higher rating are in fact the product of COPD, 
not service-connected disability.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as testimony.  While a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under the rating criteria is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran and others who knew him are not shown to possess, 
may provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Accordingly, given the veteran's symptoms associated with 
service-connected residuals of an injury to the right chest 
with a history of flaccid paralysis of the diaphragm as set 
forth above, the Board finds that the 10 percent evaluation 
under either set of criteria more than adequately reflects 
the severity of his disability.  The Board therefore 
concludes that the preponderance of the evidence is against 
the veteran's claim for an evaluation higher than 10 percent 
under either the old or the new rating criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for an increased rating for residuals of an injury to 
the right chest with a history of flaccid paralysis of the 
diaphragm must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Although the veteran has expressed his belief that his 
service-connected residuals of an injury to the right chest 
with a history of flaccid paralysis of the diaphragm warrants 
a higher rating than 10 percent, suggesting a claim for an 
extraschedular evaluation, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the service-connected disability 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It bears 
emphasis that the schedular rating criteria are designed to 
take problems such as experienced by the veteran into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the claim addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim for an increased rating.  From the 
outset, the RO had informed the veteran of the bases on which 
it decided the claim and of the elements necessary to be 
granted the benefit sought.  Initially, the RO notified the 
veteran by rating action of November 1996 of the denial.  In 
response to his notice of disagreement, the RO issued the 
veteran a SOC in December 1997, which addressed the entire 
development of his claim up to that point.  The SOC notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
the issue.  

The record also reflects that the veteran was specifically 
advised in February 2001 of the information and evidence 
needed to substantiate his claim for an increased rating, and 
that the correspondence additionally informed him of what 
evidence VA was responsible for obtaining, and what evidence 
he was responsible for obtaining.  The need for specific 
evidence from the veteran was discussed and the veteran was 
informed that he could request assistance in obtaining any 
outstanding evidence.  The Board also concludes that the 
veteran has been given the required notice in this case, at 
least to the extent of what was required to substantiate his 
claim for an increased rating for residuals of an injury to 
the right chest with a history of flaccid paralysis of the 
diaphragm.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim.

Additionally, VA offered the veteran an opportunity to 
testify at a hearing at the RO in March 1998 and before the 
undersigned VLJ in February 1999.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in December 1998 and March 2003, and a VA 
examiner has provided an opinion regarding the severity of 
the veteran's service-connected residuals of an injury to the 
right chest with a history of flaccid paralysis of the 
diaphragm.  An additional examination or medical opinion 
being unnecessary, the Board finds that the RO has satisfied 
the duty-to-assist obligations with respect to medical 
examinations. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An increased rating for residuals of an injury to the right 
chest with a history of flaccid paralysis of the diaphragm is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



